EXAMINER’S AMENDMENT

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Reasons for Examiner’s Amendment:
  	The Specification has been amended to update the status of parent Application No. 14/954,390.
	The Abstract has been amended to more closely reflect the allowed claims.
	Claim 1 has been amended to correct obvious typographical errors.



The application has been amended as follows: 

In claim 1,
	line 6, “polydiemthylsiloxane” has been changed to --polydimethylsiloxane--;
	line 16, “106” has been changed to --106--.


In the Specification,
	paragraph [0001], line 2, after “2015,”, --abandoned, -- has been inserted.


In the Abstract,
	line 13, after “wax component”, “is” has been changed to --can be--.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The prior art of record fails to disclose or suggest a BPA-free polyester film comprising: (A) a wax-free outer release layer A containing the recited amounts of: (a) polyester P1 containing alkali metal phosphate and phosphoric acid; (b) the silicone resin with the specified kinematic viscosity; and (c) silica; and (B) core layer B containing the recited blend of polyester P2 and PBT; wherein the outer release A exhibits the recited Food Release properties (claim 1); in view of the evidence in the specification and in view of the MORITZ Declaration filed 11/17/2020, with respect to the unexpectedly superior Food Release properties from recited outer release layer A containing the specified polyester P1 and specified silicone resin, in combination with improved lamination properties from the recited core layer B containing the recited PBT content.
 	SPAANS ET AL ‘742 does not specifically disclose the use of polyesters with the recited amounts of alkali metal phosphate and phosphoric acid, in combination with the recited high kinematic viscosity (i.e., ultra-high molecular weight) silicone resin; TAKAHASHI ET AL ‘316 does not specifically disclose the use of polyesters with the recited amounts of alkali metal phosphate and phosphoric acid.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

March 30, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787